--------------------------------------------------------------------------------


EXHIBIT 10.2


Description of Certain Benefits of Executive Officers


Delta provides the following programs to its executive officers as part of their
overall compensation package. Delta reserves the right to change, amend or
terminate these benefits, consistent with the terms of the program, at any time
for any reason for both active and retired employees.


Executive Life Insurance: Delta provides life insurance coverage of two times
base salary to executive officers through an endorsement split dollar program
under which Delta owns the policy. Delta reimburses active participants for
taxes associated with the program while the endorsement is in effect. After
retirement, death benefit coverage continues for an executive officer who
retires at or after age 62 with at least ten years of service. If an executive
officer retires prior to age 62 or with less than ten years of service, the
participant’s death benefit is reduced by 3% for each year of age less than 62
and by 10% for each year of service less than ten years. Insurance coverage
ceases for executive officers who terminate employment other than as a result of
retirement, approved long-term disability or death.


Financial Planning Services: Executive officers are eligible for reimbursement
of up to $15,000 per year for tax preparation, legal and financial planning
services under Delta's Financial Planning Program if they so choose.


Flight Benefits: As is common in the airline industry, Delta provides
complimentary travel and certain Delta Crown Room privileges for executive
officers, the officer’s spouse, domestic partner or designated companion, and
the officer's children, parents and, to a limited extent, other persons
designated by the officer. Complimentary travel for such other persons is
limited to an aggregate imputed value of $10,000 per year. Delta reimburses the
officer for associated taxes on complimentary travel with an imputed tax value
of up to $20,000 per year. Unused portions of the annual allowances described in
the previous two sentences accumulate and may be carried into succeeding years.
Executive officers who retire at or after age 52 with at least 10 years of
service, or at or after age 62 with five years of service, continue to receive
these travel privileges, except that they do not receive any additional annual
allowances following retirement.


Company Car: Delta provides a company car only for its Chief Executive Officer.
No other executive is provided a company car. The value of any non-business use
of the car is included in the officer’s taxable income.


Home Security Services: Delta reimburses executive officers for installation and
monthly monitoring of home security systems if they so choose.


Vacation: Delta’s standard policy regarding personal time off and paid holidays
applies to Delta’s executive officers except that they will begin to accrue
vacation at the service level currently corresponding to four weeks of vacation.